                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

JAMES SEELY,                             )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 00472
                                         )
JOHN SEELY,                              )
                                         )
      Defendant.                         )
                                         )
________________________________________ )



                                     OPINION AND ORDER

       This case is before the Court on the Court’s own motion after review of the Petition for

Removal [DE 1] filed in this case. In that Petition, the Defendant, John Seely petitions the Court

pursuant to 28 U.S.C. §1441 to have a state court action heard in the District Court. The removal

statute, 28 U.S.C. §1441 provides, “Except as otherwise expressly provided by Act of Congress,

any civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the district court of

the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441. The state court matter attempting to be removed to this Court does not appear

to be one over which this Court would have original jurisdiction, either by way of federal question

or diversity. Rather, the action appears to be either an estate/trust administration case in the Allen

Superior Court or an attempt to appeal the rulings in that case to this Court. Either way, this Court

is without jurisdiction to hear such an action. Accordingly, the Petition for Removal is DENIED.

The cause is DISMISSED for lack of jurisdiction.



                                                  1
So ordered. This 2nd day of December, 2019.

                                                           s/ William C. Lee
                                                  United States District Court




                                              2
